DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to applicants’ amendment and response received January 22, 2021.  Claims 1-3, 5-8, 12, and 14-16 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-8, 12, 14, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 14, and 16-18 of copending Application No. 16/060275 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same oligoester ammonium salts and one other component, the only difference being the present application is drawn to a shampoo, and the ‘275 application is drawn to a cosmetic composition, which may be a shampoo.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Oses et al, US 2003/0013627 alone or in view of Obiols et al, US 5,880,299.
Oses et al teach an esterquat formed by reacting triethanolamine, adipic acid, tallow fatty acid (large proportion of oleic acid), and glycerol (¶94, example 11), followed by quaternizing with methyl chloride or dimethyl sulfate (¶99 and 100).  These esterquats may be derived from triethanolamine and methyl diethanolamine (¶41, 76, and claim 2), and these esterquats may be used as conditioning additives in shampoos to improve the combability and appearance of the hair.  First it would have been obvious for one of ordinary skill in the art to formulate an esterquat according to example 11 with methyl diethanolamine as MDEA is taught as a preferred reagent in the esterification reaction.  Furthermore, as the esterquats are taught for use in shampoos, persons of ordinary skill in the art understand that shampoos contain typical shampoo ingredients, including surfactants, conditioners, thickeners, and aesthetic ingredients.
In the alternative, as the reference is concerned with primarily with the esterquats themselves, and their use in fabric treating compositions, it is not clear that the reference specifically teaches a “cosmetically acceptable ingredient” as claimed.  Obiols et al teach a shampoo comprising 11% sodium laureth sulfate, sodium chloride (thickener), and 1% esterquat (col. 11, table 1C).  Note the esterquats are added to provide the hair with a pleasant feel and reduce electrostatic charging between hair filaments (aka improve combability).  It is clear then, based on the teachings of both references, that esterquats are highly preferred additives for conditioning shampoos.  Accordingly, it would have been obvious for one of ordinary skill in the art to use the esterquat of Oses in a shampoo similar to the one taught by Obiols, with complete confidence of formulating an effective conditioning shampoo.
Applicants have traversed this rejection on the grounds the reference does not teach an esterquat formed using both MDEA and TEA.  The examiner maintains that a composition is claimed, not a method of forming an esterquat.  A composition containing esterquats formed using both MDEA and TEA is indistinguishable from a mixture of MDEA and TEA esterquats, which are commonly used and commercially available (see ¶76).  It is not inventive to use a mixture of common esterquats, commercially available, and commonly used to soften hair and textiles.

Claims 1-3, 5-8, 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bigorra et al, US 6,432,895.
Bigorra et al teach esterquats for the production of fabric softeners and hair care compositions (col. 1, lines 6-10) formed by reacting methyl diethanolamine, triethanolamine, or mixtures of the two, with adipic acid, and C6-22 monocarboxylates such as lauric and oleic (col. 2, lines 4-29), followed by quaternizing with methyl chloride or dimethyl sulfate (col. 2, lines 59-61).  These compositions may contain other nonionic, amphoteric, or cationic surfactants (col. 4, lines 62-67).  It would have been obvious for one of ordinary skill in the art to formulate an esterquat using both methyl diethanolamine and TEA as mixtures of alkanolamines is contemplated by the reference. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311.  The examiner can normally be reached on M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 5712721498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES I BOYER/Primary Examiner, Art Unit 1761